COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00007-CR


William Ernest Washington              §    From the 371st District Court

                                       §    of Tarrant County (1288512D)

v.                                     §    February 14, 2013

                                       §    Per Curiam

The State of Texas                     §    (nfp)

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS


                                   PER CURIAM
                         COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00007-CR
                             NO. 02-13-00008-CR


WILLIAM ERNEST WASHINGTON                                           APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant William Ernest Washington attempts to appeal following his

pleas of guilty to third-degree felony violations of civil commitment requirements

for sexually violent predators.      See Tex. Health & Safety Code Ann.

§ 841.085(a), (b) (West 2010). Following the plea agreements, the trial court

sentenced Appellant to four years’ incarceration in each case.

      1
       See Tex. R. App. P. 47.4.


                                         2
      The trial court’s certifications of Appellant’s right to appeal state in each

case that this “is a plea-bargain case, and the defendant has NO right of appeal.”

See Tex. R. App. P. 25.2(a)(2). On January 10, 2013, we notified Appellant that

these appeals could be dismissed unless he or any party desiring to continue the

appeals filed a response showing grounds for continuing the appeals. Appellant

filed a pro se request for an extension to respond to our jurisdictional inquiry, but

Appellant’s court-appointed attorney has not filed a response.

      The Texas Rules of Appellate Procedure are clear that in a plea-bargain

case, an appellant may appeal only those matters that were raised by written

motion filed and ruled on before trial or after getting the trial court’s permission to

appeal. See Tex. R. App. P. 25.2(a)(2). Because the trial court’s certifications

reflect that Appellant has no right of appeal, we deny Appellant’s request for an

extension of time to respond to our jurisdictional inquiry and dismiss these

appeals for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d), 43.2(f).



                                                     PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 14, 2013




                                          3